DETAILED ACTION
This Office Action is in response to an application that was filed on 02/10/2020. Claims 1-7 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2005/0026471 A1 and Kobayashi hereinafter), in view of Kawamura et al. (US 2005/0153583 A1 and Kawamura hereinafter). 
Regarding claim 1, Kobayashi discloses an electronic module for a vehicle (Fig. 1 and ¶[0037] shows and indicates the electronic module of Fig. 1 for a vehicle), comprising: a casing that includes a first plate portion to which an electronic component is to be attached (items 10, 11 of Fig. 1 & item 11 of Fig. 3 and ¶[0038] shows and indicates casing 10 {electrical connector box} that includes first plate portion 11 {relay box} to which an electronic components {relays, fuses, and other electrical components  that are not shown in the drawings} is to be attached); and a bus bar configured to be electrically connected to a terminal of the electronic component that is inserted into the casing (items 20, 25 of Figs. 1-2 & item 20 of Fig. 4A and ¶[0038 & 0040] shows and indicates bus bar 20 configured to be electrically connected to terminal {connector tabs} of the electronic components through tuning fork-shaped terminals 25 of bus bar 20 that is inserted into casing 10), wherein the bus bar is movable together with the electronic component in an opposing direction in which the first plate portion (item 27 of Figs. 1-2 & item 14 of Fig. 3 & items 14, 27, 15, 15a of Fig. 4A and ¶[0035 & 0040-0041] is interpreted to show that the bus bar 20 is movable together with the installed electronic components in an opposing direction from the first plate portion 11 as terminal {connector tabs} of the electronic components are pressed into the tuning fork-shaped terminals 25 of bus bar 20 while the bus bar 20 is fully inserted into bus bar chamber 14 of first plate portion 11, where the lock aperture 27 of bus bar 20 has sufficient room for the stop dog 15a to enter {where the stop pawl 15 formed in bus bar chamber 14 consist of the stop dog 15a} by the surrounding gaps shown in Fig. 4A).
Kobayashi discloses the claimed invention except a casing that includes a first plate portion and a second plate portion that is located opposite to the first plate portion.
Kawamura discloses a casing that includes a first plate portion and a second plate portion that is located opposite to the first plate portion (items 1, 2, 8 of Fig. 1 and ¶[0052] shows and indicates casing 1 {electric connection box} that includes first plate portion 2 {connection box body} and second plate portion 8 {connector block} that is located opposite to first plate portion 2; therefore, the electronic module of Kobayashi will have a casing that includes a first plate portion and a second plate portion that is located opposite to the first plate portion, where the bus bar is movable together with the electronic component in an opposing direction in which the first plate portion and the second plate portion are located opposite to each other by incorporating the second plate portion structure of Kawamura).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a casing that includes a first plate portion and a second plate portion that is located opposite to the first plate portion into the structure of Kobayashi. One would have been motivated in the electronic module of Kobayashi and have the casing that include a first plate portion and a second plate portion that is located opposite to the first plate portion in order to design a casing where the lower plate portion can accommodate different connectors and terminals from the wire harness, as indicated by Kawamura in ¶[0013], in the electronic module of Kobayashi.

Regarding claim 4, modified Kobayashi discloses an electronic module, wherein the bus bar includes one end portion that has a U-shape and pinches the terminal of the electronic component (Kobayashi: Figs. 1-2 and ¶[0038 & 0040] shows and indicate where bus bar 20 includes the end portion 25 {tuning fork-shaped terminals} that has a U-shape and pinches by pressing the terminals {connector tabs} of the electronic components).

Regarding claim 5, modified Kobayashi discloses an electronic module, wherein the one end portion of the bus bar includes a protruding portion that comes into contact with the terminal of the electronic component, and the terminal of the electronic component has a recess or a protrusion (Kobayashi: Figs. 1-2 and ¶[0038 & 0040] shows where one end portion 25 of bus bar 20 includes a protruding portion that comes into contact with the terminals of the electronic components, where the terminals of the electronic components are protruding as connector tabs).



Allowable Subject Matter
Claims 2-3 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the primary reason for allowance is due to an electronic module, further comprising: an attachment recess that is provided in the first plate portion and to which the electronic component is to be attached; and an engagement hole that is formed in the attachment recess and is configured to engage with an engagement claw of the electronic component, wherein, in a state in which the electronic component is in contact with a bottom of the attachment recess, a distance between the engagement claw of the electronic component and an edge of the engagement hole in the opposing direction is equal to or smaller than a movable distance of the bus bar.
Regarding claims 3 and 6, the primary reason for allowance is due to the dependency to claim 2.
Regarding claim 7, the primary reason for allowance is due to the dependency to claims 3 and 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US2020/0067066Al) discloses a movable bus bar using leaf-spring.
Quiter et al. (US2010/0216336Al) discloses a junction box with terminal contact spring as a leaf-spring.
Detter et al. (US 5,023,752) discloses an electronic module with a casing that includes a first plate portion and a second plate portion that is located opposite to the first plate portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847